Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 4-20 are allowed as amended:

(Currently Amended) A method of facilitating service discovery for a Web application operating on a device connected to a local area network (LAN) when the Web application is unable to support the service discovery over the LAN using multicast User Datagram Protocol (UDP), the method comprising: 
receiving at a discovery service a first post originating from a discovery proxy connected to the LAN downstream of a gateway, the first post being communicated from the discovery proxy over the LAN and thereafter from the gateway to the discovery service over a wide area network (WAN) according to Transmission Control Protocol (TCP),  the first post being sufficient to facilitate service discovery for the Web application without the Web application having to support service discovery using multicast UDP, the first post to include a first description for a first service connected to the LAN; and
in response to an inquiry from the Web application, transmitting a second post according to TCP from the discovery service to the gateway over the WAN for subsequent communication over the LAN to the Web application, the second post being sufficient for the Web application to discover the first service without having to support service discovery using multicast UDP due to the second post including at least some information of the first description included with the first post.

(Canceled)

(Canceled)

(Currently Amended) The method of claim [[3]]1 further comprising determining the first description at the discovery proxy as result of a first response unicasted according to UDP from the first service over the LAN.

The method of claim 4 further comprising the first service transmitting the first response and the first description according to Simple Service Discovery Protocol (SSDP).

The method of claim 5 further comprising the first service generating the first response in reply to receiving a first service discovery request multicasted according to UDP over the LAN from the discovery proxy.

The method of claim 6 further comprising the first service discovery request being communicated to the Web application over the LAN and unusable thereat to discover the first service due to the Web application being unable to support service discovery using multicast UDP.

(Currently Amended) A system for facilitating service discovery for a Web application when the Web application is unable to support Simple Service Discovery Protocol (SSDP) service discovery over a local area network (LAN), the system comprising:
a discovery proxy connected to the LAN and including a non-transitory computer-readable medium having a first plurality of instructions executable with an associated processor to: 
determine service descriptions using SSDP service discovery executed over the LAN, the service descriptions identifying services available to the Web application over the LAN; and
post at least a portion of the service descriptions to wide area network (WAN) using Hypertext Transfer Protocol (HTTP); and
a discovery service connected to the WAN and including a non-transitory computer-readable medium having a second plurality of instructions executable with an associated processor to: 
process the service descriptions posted from the discovery proxy over the WAN; and 
in response to an inquiry from the Web application, transmit information derived from the service descriptions to the Web application according to HTTP, the information 

The system of claim 8 further comprising a gateway demarcating the WAN from the LAN such that communications between the WAN and the LAN pass through the gateway, the gateway including a non-transitory computer-readable medium having a third plurality of instructions executable with an associated processor to block communication over the WAN of the SSDP service discovery originating on the LAN to prevent entities connected outside of the LAN from performing SSDP service discovery thereon.

The system of claim 8 wherein:
each service description includes a service type uniform resource identifier (URI) and a unique service name identifier (USN) URI for the corresponding service; and
the second plurality of instructions are sufficient to include the service type URI and the USN URI for each service with the information transmitted to the Web application to facilitate discovery of the services available over the LAN.

The system of claim 8 wherein the first plurality of instructions are sufficient to:
multicast SSDP service discovery requests over the LAN according to UDP; and
determine at least some of the service descriptions from responses transmitted from the services in reply to one or more of the SSDP service discovery requests, the responses being transmitted over the LAN to the discovery proxy and the Web application according to UDP, the Web application being unable to process the received SSDP service discovery requests to determine the services associated therewith.

The system of claim 11 wherein the first plurality of instructions are sufficient to:
determine a service type uniform resource identifier (URI) and a unique service name identifier (USN) URI included in each of the SSDP service descriptions; and
transmit the service type URI and USN URI for each service to the discovery service.

The system of claim 12 wherein the second plurality of instructions are sufficient to transmit a webpage formatted according to HyperText Markup Language (HTML) to the Web application, the webpage including instructions sufficient for the Web application to utilize the service type URI and USN URI for each service.

The system of claim 13 wherein the second plurality of instructions are sufficient to transmit the service type URI and USN URI for each service to the Web application independently of the webpage.

The system of claim 13 wherein the second plurality of instructions are sufficient to encapsulate the service type URI and USN URI for each service within the webpage prior to being downloaded to the Web application.

The system of claim 8 wherein the first plurality of instructions are sufficient to:
associate the services available over the LAN with a public Internet Protocol (IP) address of the LAN; and
select the information transmitted to the Web application as a function of a source address included in a device list request issued from the Web application, the selected information being that of the services associated with the public IP address matching the source address.

(Currently Amended) A method of facilitating service discovery for an application connected to a local area network (LAN) downstream of a gateway when the application is unable to support the service discovery over the LAN using multicast User Datagram Protocol (UDP), the method comprising: 
receiving a first post originating from a discovery proxy connected to the LAN, the first post being communicated according to Transmission Control Protocol (TCP) from the discovery proxy over the LAN and thereafter from the gateway to a discovery service over a wide area network (WAN), the first post including a first description for a first service connected to the LAN; and
in response to an inquiry from the application, transmitting according to TCP a second post from the discovery service to the gateway over the WAN for subsequent communication over the LAN to the application, the second post being sufficient for the application to discover the first service without having to support the service discovery using multicast UDP 

The method of claim 17 further comprising the discovery service receiving the first description formatted according to Simple Service Discovery Protocol (SSDP).

The method of claim 17 further comprising the discovery downloading a document formatted according to HyperText Markup Language (HTML) to the application, the document including instructions sufficient for the application to utilize the at least some information included in the second post to query/control the first service.

The method of claim 19 further comprising the discovery service including instructions within the document sufficient for the application to query/control the first service according to HTTP.



The following is an examiner’s statement of reasons for allowance:
Claims 1, 8 and 17 recite methods, system comprising receiving at a discovery service from a discovery proxy post from a device on the LAN where such a post contains a first description of  the first service on the LAN and such a post is  posted to a discovery service on the WAN.  Prior art reference Rahman teaches a system for publication of services on a local network to a discovery service in the form of a DNS server on the WAN.   The claims further recite a device sending a second post to the discovery service without such a device supporting multicast UDP discovery.  Matthew teaches a system for a non-dlna device i.e a device that does not support multicast UDP service discovery to discover services on the LAN. Matthews teaches the non-dlna device discovering services from a local proxy service. Matthews does not teach forwarding the request outside the network to a DNS or discovery service on the WAN.  The examiner could find no prior art at the time that would motivate one to extend Matthew’s the .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Primary Examiner, Art Unit 2456